415 Ill. 496 (1953)
114 N.E.2d 721
ENRIQUE DAVILA RODRIQUEZ, a minor, by Lucy Rodriquez, his mother and next friend, et al., Appellants,
v.
MARIO PATTI, Appellee.
No. 32737.
Supreme Court of Illinois.
Opinion filed September 24, 1953.
ARTHUR S. GOMBERG, and EUGENE P. MEEGAN, both of Chicago, (SAMUEL NINEBERG, of counsel,) for appellants.
ROBERT L. BRODY, ROBERT F. SULLIVAN, and GEORGE J. GORE, all of Chicago, for appellee.
Reversed and remanded.
Mr. CHIEF JUSTICE SCHAEFER delivered the opinion of the court:
The circuit court of Cook County dismissed the amended complaint in this case insofar as it sought to recover damages for injuries inflicted upon Enrique Davila Rodriquez, a minor, while he was an infant en ventre sa mere. The Appellate Court for the First District affirmed upon the authority of Allaire v. St. Luke's Hospital, 184 Ill. 359, and we granted leave to appeal.
After these judgments of the circuit and Appellate courts were rendered, this court again considered the controlling question of law in Amann v. Faidy, ante, p. 422, decided May 20, 1953. In that case we held that the plaintiff, who was the administratrix of the estate of a child alleged to have died as a result of injuries inflicted upon him before his birth, had a right of action against the defendant whose *497 negligence was alleged to have caused the injuries. Allaire v. St. Luke's Hospital, 184 Ill. 359, was overruled. Our holding in Amann v. Faidy is decisive of the legal issues presented in this case.
The judgment of the Appellate Court and the judgment of the circuit court of Cook County are therefore reversed, and the cause is remanded to the circuit court, with directions to overrule defendant's motion to dismiss the amended complaint as to the minor plaintiff, Enrique Davila Rodriquez.
Reversed and remanded, with directions.